         Case 1:18-cv-05887-SDA Document 244 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jose Pareja, individually and on behalf of all                       12/10/2020
 others similarly situated,

                                Plaintiff,                 1:18-cv-05887 (SDA)

                    -against-                              ORDER

 184 Food Corp. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later December 17, 2020, Plaintiff shall: (1) file proof of

service on the defaulting Defendants of its motion for default judgment and supporting papers

(ECF Nos. 240, 241 & 242), and (2) email to Chambers a Word document of the proposed

judgment filed at ECF No. 241-23.

SO ORDERED.

DATED:         New York, New York
               December 10, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
